                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                            Chief Judge Philip A. Brimmer

Civil Action No. 19-cv-00742-PAB

DEREK MACIAS,

       Plaintiff,

v.

TWIN CITY FIRE INSURANCE COMPANY,
LIBERTY MUTUAL INSURANCE COMPANY,
GEICO CASUALTY COMPANY, and
MOHAMED GASHOTA,

       Defendants.


                               ORDER TO SHOW CAUSE


       The Court takes up this matter sua sponte on defendant Twin City Fire Insurance

Company’s Notice of Removal [Docket No. 1].1 Twin City asserts that this Court has

jurisdiction pursuant to 28 U.S.C. § 1332. Docket No. 1 at 2, ¶ 6.

       In every case and at every stage of the proceeding, a federal court must satisfy

itself as to its own jurisdiction, even if doing so requires sua sponte action. See

Citizens Concerned for Separation of Church & State v. City & County of Denver , 628

F.2d 1289, 1297 (10th Cir. 1980). Absent an assurance that jurisdiction ex ists, a court

may not proceed in a case. See Cunningham v. BHP Petroleum Great Britain PLC, 427

F.3d 1238, 1245 (10th Cir. 2005). Courts are well-advised to raise the issue of



       1
       Although only Twin City Fire Insurance Company (hereinafter “Twin City”) filed
the Notice of Removal, Twin City states that all of the defendants who have been
served have stipulated to removal. Docket No. 1 at 2, ¶ 5.
jurisdiction on their own, regardless of parties’ apparent acquiescence. First, it is the

Court’s duty to do so. Tuck v. United Servs. Auto. Ass’n, 859 F.2d 842, 844 (10th Cir.

1988). Second, regarding subject matter jurisdiction, “the consent of the parties is

irrelevant, principles of estoppel do not apply, and a party does not waive the

requirement by failing to challenge jurisdiction.” Ins. Corp. of Ireland v. Compagnie des

Bauxites de Guinee, 456 U.S. 694, 702 (1982) (internal citations omitted). Finally,

delay in addressing the issue only compounds the problem if, despite much time and

expense having been dedicated to the case, a lack of jurisdiction causes it to be

dismissed. See U.S. Fire Ins. Co. v. Pinkard Constr. Co., No. 09-cv-00491-PAB-MJW,

2009 WL 2338116, at *3 (D. Colo. July 28, 2009).

       “The party invoking federal jurisdiction bears the burden of establishing such

jurisdiction as a threshold matter.” Radil v. Sanborn W. Camps, Inc., 384 F.3d 1220,

1224 (10th Cir. 2004). Twin City asserts that this Court has diversity jurisdiction under

28 U.S.C. § 1332. Pursuant to that section, “district courts shall hav e original

jurisdiction of all civil actions where the matter in controversy exceeds the sum or value

of $75,000, exclusive of interest and costs, and is between . . . citizens of different

States.” 28 U.S.C. § 1332(a). The facts presently alleged are insufficient to establish

the defendants’ citizenship.

       Twin City alleges that the three corporate defendants – Twin City, Liberty Mutual

Insurance Company, and GEICO Casualty Company – are organized under the laws of

Indiana, Massachusetts, and Maryland, respectively. Docket No. 1 at 2, ¶ 8. However,

the citizenship of a corporation is based on both its state of incorporation and its



                                             2
principal place of business. See 28 U.S.C. § 1332(c)(1). Because Twin City has not

alleged the location of the corporate defendants’ principal places of business, the Court

is unable to determine the citizenship of those defendants.2

       Twin City’s allegations regarding defendant Gashota are also deficient. Twin

City states that Mr. Gashota is a resident of Michigan. Docket No. 1 at 2, ¶ 8. But

domicile, not residency or mailing address, is determinative of citizenship for purposes

of establishing diversity. Whitelock v. Leatherman, 460 F.2d 507, 514 (10th Cir. 1972)

(“[A]llegations of mere ‘residence’ may not be equated with ‘citizenship’ for the

purposes of establishing diversity.”); see also Mississippi Band of Choctaw Indians v.

Holyfield, 490 U.S. 30, 48 (1989) (“‘Domicile’ is not necessarily synonymous with

‘residence,’ and one can reside in one place but be dom iciled in another.” (citations

omitted)).

       For the foregoing reasons, the allegations are presently insufficient to allow the

Court to determine the citizenship of defendants and whether the Court has jurisdiction.

See United States ex rel. General Rock & Sand Corp. v. Chuska Dev. Corp. , 55 F.3d

1491, 1495 (10th Cir. 1995) (“The party seeking the exercise of jurisdiction in his favor

must allege in his pleading the facts essential to show jurisdiction.” (internal quotation

marks omitted)). Wherefore, it is

       ORDERED that, on or before 5:00 p.m. on Wednesday, April 3, 2019,

defendants shall show cause why this case should not be remanded to state court due

       2
        Plaintiff alleges in his complaint that Twin City’s principal place of business is in
Englewood, Colorado. Docket No. 3 at 1-2, ¶ 2. If that is true, complete diversity is
lacking and removal was improper. See id. at 1, ¶ 1 (alleging that plaintiff is a citizen
and resident of Colorado).

                                              3
to the Court’s lack of subject matter jurisdiction.


       DATED March 22, 2019.

                                           BY THE COURT:


                                            s/Philip A. Brimmer
                                           PHILIP A. BRIMMER
                                           Chief United States District Judge




                                              4
